{USHes

[OL0 Hidden Moss IX-
‘ae WD A\NZO

1 i

7016 0360 ooo0 4935 O@15

onc
pee

i ig sh GE PAID

qu Me
N 2
OUN

2ek
—
ze

UN R20

Mtl

22314 $8. 20

R2305K139736- -06

   

 

United Sodes Districh Coot
EASEIN DIST of V9) MO
Clee of Yhe Cougt

e 101 Courthouse Sqvare

/

5\ — Platandia | VA G23 14

Case 1:20-cv-00726-TSE-TCB Document 1-1 Filed 06/29/20 Page 1 of 2 PagelID
jdisooy wnyey Sse

€G06-XXX-XX-XXXX NSd GLO. Aine s+

ee ee ren CTO
Teo étOb nooo OAe0

Asano parPanset WE

Kromon too TCO

fsanyag us 9109

“peeapeinene wipe) oO
@IEW PeyHed

Aaniiea eG

on O
SOA FE] Lb Wel! Woy wUsIE}IP Ssazppe Konliop

:mojag sseippe Auanyjep 16]U8 “SSA JI
s| “d

\
| Aienyed jo 2G *O (eweny pau) Aq penjeoey “a
| eessaippy (]

| queby X
| ainyeuBis “VY

PNET Elen ON ee keys eae wm (-[y Lece)

asa Seas eR ‘2

ZZLy yE00 c08S cOv6 06S6

ML IAD NA
sae in Vp |

bE weer +

“gyuuied eoeds 4! UO ty UO JO
‘goaldjrew au} JO YOBq OU} O} P4ed SIU} YOR wf

"NOA 0} PB GY} WIN}e1 UBD OM FEU} OS
asienal 6} UO SSe/ppe pue EBL INOA JU

‘g pue ‘z ‘| sway aje|dwog m
iN (o) hho [uss ime ep] Nope yet a] hs;

OE ar

|

|

 

 
